IN THE SUPREME COURT OF THE STATE OF DELAWARE

 JOSHUA D. MCGRIFF,                     §
                                        §
       Defendant Below,                 §   No. 244, 2021
       Appellant,                       §
                                        §   Court Below—Superior Court
       v.                               §   of the State of Delaware
                                        §
 STATE OF DELAWARE,                     §   Cr. ID No. 2004002455 (N)
                                        §
       Plaintiff Below,                 §
       Appellee.                        §

                           Submitted: August 11, 2021
                            Decided: August 20, 2021

Before VALIHURA, VAUGHN, and TRAYNOR, Justices.

                                     ORDER

      After consideration of the notice to show cause and the response, it appears to

the Court that:

      (1)    On August 2, 2021, the appellant, Joshua D. McGriff, filed a notice of

appeal from a July 21, 2021 jury verdict finding him guilty of second-degree robbery

and second-degree conspiracy.       The Superior Court ordered a presentence

investigation. Sentencing has not been scheduled.

      (2)    The Senior Court Clerk issued a notice directing McGriff to show cause

why this appeal should not be dismissed based on this Court’s lack of jurisdiction

under Article IV, § 11(1)(b) of the Delaware Constitution to hear an interlocutory
appeal in a criminal matter. In his response to the notice to show cause, McGriff

argues that the jury verdict is a final order that he may appeal now. He is mistaken.

          (3)    Under the Delaware Constitution, the Court may review only a final

judgment in a criminal case.1 Because McGriff has not yet been sentenced for his

criminal convictions, this appeal is interlocutory and the Court has no jurisdiction to

consider it.2 After the Superior Court sentences McGriff, he may file an appeal.

          NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),

that this appeal is DISMISSED.

                                              BY THE COURT:

                                              /s/ James T. Vaughn, Jr.
                                              Justice




1
    Del. Const. art. IV, § 11(1)(b).
2
    Cirwithian v. State, 2019 WL 7041892, at *1 (Del. Dec. 20, 2019).

                                                 2